 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   Attorney for Defendant RUSSELL OTT

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                           No. CR-17-0533 EMC

12                                   Plaintiff,         STIPULATION AND [PROPOSED]
                                                        ORDER MODIFYING PRETRIAL
13                  v.                                  RELEASE CONDITIONS

14   RUSSELL TAYLOR OTT,

15                                   Defendant.
                                                    /
16

17          IT IS HEREBY STIPULATED by and between the parties that the following

18   modification can be made to the conditions of release for defendant Russell Taylor Ott in the

19   above entitled case.

20          Defendant Russell Taylor Ott is allowed to move to 2247 Knolls Drive, Santa Rosa,

21   California 95405, from 129 Carrillo Street in Santa Rosa, California. Mr. Ott has been living

22   with his 20 year old daughter, Raya Alexander Ott, at the Carrillo Street residence.

23          The Knolls Drive residence is owned by Mr. Ott’s former wife, Raya Alexander. Ms.

24   Alexander recently passed away unexpectedly, and Mr. Ott is helping to arrange the affairs of

25   Ms. Alexander, including a probate action. Mr. Ott will be living at the Knolls Drive residence

26   with his 17 year old son, Kerney, who is a senior in high school. Kerney had been living at

27   Knolls Drive with his mother.

28          Mr. Ott’s daughter, Raya Alexandra Ott, is his custodian on his release bond. Raya will

     STIP & [PROPOSED] ORDER
     RE: MODIFICATION OF RELEASE CONDITIONS
 1   continue to live at the 129 Carillo Street residence and will remain as Mr. Ott’s custodian. The

 2   Knolls Drive and Carrillo Street residences are approximately five miles from one another.

 3          Counsel Robert Waggener has verified that United States Pretrial Service’s officer Josh

 4   Libby has no objection to Mr. Ott living at 2247 Knolls Drive and Raya Alexander Ott remaining

 5   as Mr. Ott’s custodian, and the release bond being modified accordingly. Mr. Libby has

 6   confirmed to counsel Robert Waggener that as a general practice he periodically reaches out to

 7   custodians of defendants under his supervision, and that would be his continuing practice with

 8   Raya Alexander Ott. Counsel Robert Waggener has spoken to defendant Russell Ott and he

 9   confirms that he speaks to, or spends time with his daughter on a daily basis.

10          All other conditions of Mr. Ott’s release conditions are to remain in effect.

11

12   SO STIPULATED.

13

14   DATED:         February 5, 2021                             /s/
                                                  ROBERT WAGGENER
15                                                Attorney for Defendant

16

17
     DATED:         February 5, 2021                             /s/
18                                                KEVIN BARRY
                                                  Assistant United States Attorney
19

20                                        [PROPOSED] ORDER

21

22          IT IS SO ORDERED

23

24   DATED: February 5, 2021
                                                  SALLIE KIM
25                                                United States Magistrate Judge

26

27

28

     STIP & [PROPOSED] ORDER
     RE: MODIFICATION OF RELEASE CONDITIONS          -2-
